DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/10/2020; 5/5/2021; 7/15/2021; 8/12/2021 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and claims 1-17 of U.S. Patent Nos. 10,521,351 and 10,956,337 respectively. Although the claims at issue are not identical, they are not claims of current application are anticipated by claims of patents ‘351 and ‘337.
App. No. 17/117,299
US Patent: 10,521,351
US Patent: 10,956,337
1. A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: identifying a storage operand request as restrained, the identifying including obtaining, by a processing unit, an access intent instruction indicating an access intent associated with an operand of a next sequential instruction, the access intent indicating usage of the storage operand request is restrained; determining that the storage operand request is to a common storage location shared by multiple processing units of a computing environment and is identified as restrained; and based on determining that the storage operand request is restrained, temporarily suppressing requesting access to the common storage location pursuant to the storage operand request.







2. The computer program product of claim 1, wherein the temporarily suppressing comprises suppressing processing of the storage operand request where the storage operand request requires access to the common storage location shared by the multiple processing units of the computing environment in order to process the storage operand request.

3. The computer program product of claim 1, wherein the processing unit further determines whether the storage operand request hits a private cache of the processing unit, and based on the storage operand request producing a hit in the private cache, proceeds with processing of the storage operand request using the private cache, without performing the suppressing.



4. The computer program product of claim 1, further comprising placing the 

5. The computer program product of claim 4, wherein the temporarily suppressing includes retaining the storage operand request in the queue of storage operand requests until an instruction, or operation of an instruction, associated with the storage operand request is next to complete.





6. The computer program product of claim 1, wherein the access intent instruction is a next instruction access intent instruction, and the identifying the storage operand request as restrained includes providing a restrain access intent code within the next instruction access intent instruction.

7. The computer program product of claim 1, wherein the storage operand 
determining whether a storage operand request to a common storage location shared by multiple processing units of a computing environment is restrained; based on determining that the storage operand request is restrained, temporarily suppressing requesting access to the common storage location pursuant to the storage operand request; and wherein the suppressing 
comprises suppressing processing of the storage operand request until an instruction, or operation of an instruction, associated with the storage operand request is next to complete. 
 











2. The computer program product of claim 1, wherein the temporarily suppressing comprises suppressing processing of the storage operand request where the storage operand request requires access to the common storage location shared by the multiple processing units of the computing environment in order to process the storage operand request. 
 
3. The computer program product of claim 2, wherein the method is performed by a processing unit, and the processing unit further determines whether the storage operand request hits a private cache of the processing unit, and based on the storage operand request producing a hit in the private cache, proceeds with processing of the storage operand request using the private cache, without performing the suppressing. 
 
4. The computer program product of claim 1, further comprising placing the 
 
5. The computer program product of claim 1, further comprising identifying the storage operand request as restrained, the identifying including obtaining, by a processing unit, an access intent instruction indicating an access intent associated with an operand of a next sequential instruction, the access intent indicating usage of the storage operand request is restrained. 
 

6. The computer program product of claim 5, wherein the access intent instruction is a next instruction access intent instruction, and the identifying the storage operand request as restrained includes providing a restrain access intent code within the next instruction access intent instruction. 
 
7. The computer program product of claim 1, wherein the storage operand 
determining whether the storage operand request hits a private cache associated with a processing unit performing the method, of the multiple processing units, and based on the storage operand request producing a hit in 
the private cache, proceeding with processing of the storage operand request using the private cache, without suppressing processing of the storage operand request; and based on determining that the storage operand request is restrained, and that the 
 
2. The computer program product of claim 1, wherein the temporarily suppressing comprises suppressing processing of the storage operand request where the storage operand request requires access to the common storage location shared by the multiple processing units of the computing environment in order to process the storage operand request. 
 
3. The computer program product of claim 1, further comprising placing the storage operand request in a queue of storage operand requests where the storage operand request requires access to the common storage location shared by the multiple processing units of the computing environment. 
 




4. The computer program product of claim 3, wherein the temporarily suppressing includes retaining the storage operand request in the queue of storage operand requests until an instruction, or operation of an instruction, associated with the storage operand request is next to complete. 
 
5. The computer program product of claim 1, further comprising identifying the storage operand request as restrained, the identifying including obtaining, by the processing unit, an access intent instruction indicating an access intent associated with an operand of a next sequential instruction, the access intent indicating usage of the storage operand request is restrained. 
 
6. The computer program product of claim 5, wherein the access intent instruction is a next instruction access intent instruction, and the identifying the storage operand request as restrained includes providing a restrain access intent code within the next instruction access intent instruction. 
 
7. The computer program product of claim 1, wherein the storage operand 

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).< In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is - does any claim in the application define an invention that is >anticipated by, or is< merely an obvious variation of >,< an invention claimed in the patent? If the answer is yes, then an "obviousness-type" nonstatutory double patenting rejection may be appropriate. Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).


Conclusion
This is a continuation of applicant's earlier Application Noa. 15/404,254 and 16/561,352.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138